

116 S4570 IS: Great Lakes Winter Commerce Act of 2020
U.S. Senate
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4570IN THE SENATE OF THE UNITED STATESSeptember 15, 2020Ms. Baldwin (for herself, Mr. Young, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 14, United States Code, to require the Coast Guard to conduct icebreaking operations in the Great Lakes to minimize commercial disruption in the winter months, and for other purposes.1.Short titleThis Act may be cited as the Great Lakes Winter Commerce Act of 2020.2.Great Lakes icebreaking operations(a)In generalSubchapter IV of chapter 5 of title 14, United States Code, is amended by adding at the end the following:564.Great Lakes icebreaking operations(a)Icebreaking operationsThe Commandant shall conduct icebreaking operations in the Great Lakes in accordance with the standard for icebreaking operations under subsection (b).(b)Standard for icebreaking operationsIn carrying out subsection (a)—(1)except as provided in paragraph (2), the Commandant shall keep channels and harbors in the Great Lakes open to navigation not less than 90 percent of the hours that commercial vessels and ferries attempt to transit ice-covered waterways; and(2)in a year in which the Great Lakes are not open to navigation because of ice of a thickness that occurs on average only once every 10 years, the Coast Guard shall keep channels and harbors in the Great Lakes open to navigation at least 70 percent of the hours that commercial vessels and ferries attempt to transit ice-covered waterways.(c)Report to CongressNot later than July 1 of each year, the Commandant shall submit to Congress a report on the icebreaking operations conducted by the Coast Guard in the Great Lakes for the most recent fiscal year for which data are available.(d)Coordination with industryThe Commandant shall coordinate Great Lakes icebreaking operations with operators of commercial vessels.(e)Icebreaking in CanadaExcept when necessary to assist commercial vessels documented under title 46, United States Code, that are operating in Canadian waters or for the safety of life, the Coast Guard shall prioritize icebreaking in United States waters of the Great Lakes over icebreaking in Canadian waters of the Great Lakes.(f)DefinitionsFor the purposes of this section:(1)Commercial vesselThe term commercial vessel means any privately owned cargo vessel of at least 500 tons operating in the Great Lakes during the winter season.(2)Great LakesThe term Great Lakes has the meaning given such term in section 118 of the Federal Water Pollution Control Act (33 U.S.C. 1268).(3)Ice-covered waterwayThe term ice-covered waterway means any portion of the Great Lakes in which commercial vessels operate that is 70 percent or greater covered by ice, but does not include any waters adjacent to piers or docks for which commercial icebreaking services are available.(4)Open to navigationThe term open to navigation means navigable to the extent necessary to meet the reasonable demands of commerce, minimize delays to passenger ferries, extricate vessels and persons from danger, prevent damage due to flooding, and conduct other Coast Guard missions as required.(5)Reasonable demands of commerceThe term reasonable demands of commerce means the safe movement of commercial vessels transiting ice-covered waterways in the Great Lakes at a speed consistent with the design capability of Coast Guard icebreakers operating in the Great Lakes..(b)Clerical amendmentThe table of analysis for such chapter is amended by adding at the end the following:564. Great Lakes icebreaking operations..(c)ReportNot later than the first July 1 after the first winter in which the Commandant of the Coast Guard is subject to the requirements of section 564 of title 14, United States Code, such Commandant shall submit to the Committee on Transportation and Infrastructure of the House and the Committee on Commerce, Science, and Transportation of the Senate, a report on the cost to the Coast Guard of meeting the requirements of such section. 